Citation Nr: 0800158	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1985, for a 100 percent evaluation for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1973 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claim of entitlement to an earlier effective date than 
December 16, 1985, for a 100 percent evaluation for service-
connected bipolar disorder.  The veteran disagreed with this 
decision later in February 2005.  She perfected a timely 
appeal on this claim in April 2006 and requested a Travel 
Board hearing, which was held at the RO in September 2007 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  By letter dated November 12, 2003, the RO notified the 
veteran of its October 2003 decision that assigned an 
effective date of December 16, 1985, for a 100 percent 
evaluation for service-connected bipolar disorder.

3.  There is no written document received within one year of 
the RO's November 12, 2003, notice of decision which 
expresses disagreement and a desire to contest the October 
2003 RO decision which assigned December 16, 1985, as the 
effective date for a 100 percent evaluation for PTSD.

4.  There is no allegation of clear and unmistakable error in 
an October 1982 rating decision denying an increased rating 
for bipolar disorder.

5.  The veteran's bipolar disorder is shown to have resulted 
in total occupational and social impairment on December 16, 
1985; this is the earliest factually ascertainable date that 
the veteran's service-connected bipolar disorder was totally 
disabling and precluded further substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 16, 1985, for a 100 percent evaluation for service-
connected bipolar disorder have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection for bipolar disorder (which it 
characterized as a nervous condition) in a March 1977 rating 
decision.  For such downstream issues, notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this appeal, however, VCAA notice was not afforded 
because the original rating decision was issued well before 
the VCAA was enacted in November 2000.  

The Board finds that the veteran and her service 
representative have demonstrated actual knowledge of the 
evidentiary requirements and have supplemented the record 
with medical evidence, legal documents and lay statements in 
support of the claim.  Further, until his accreditation was 
revoked by VA's General Counsel in July 2005, the veteran's 
former claims agent also demonstrated actual knowledge of the 
evidentiary requirements and supplemented the record with 
medical evidence, legal documents, and lay statements in 
support of the claim.  Submission of these documents resulted 
in increased disability benefits being awarded to the veteran 
on several occasions by the RO.  Thus, any VCAA notice 
deficiency has resulted in harmless error.  Sanders v. 
Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).

To date, the veteran also has not been notified of the 
Dingess requirements.  However, she has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the lack of 
notification of the Dingess requirements, nor has any been 
shown.  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's claim for an earlier effective date than 
December 16, 1985, for a 100 percent evaluation for bipolar 
disorder is being denied herein, such matters are moot.  
Thus, the Board finds that VA met its duty to notify the 
veteran of her rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.  The evidence 
of record includes a Social Security Administration (SSA) 
award letter indicating that SSA found that the veteran was 
disabled effective October 17, 1993.  The Board finds that a 
remand to obtain the veteran's complete SSA records is not 
required because these records, if obtained, would not show 
that the veteran's service-connected bipolar disorder was 
totally disabling prior to October 17, 1993, the date that 
SSA found that she was disabled.  In any event, VA already 
has concluded that the veteran was totally disabled effective 
December 16, 1985, several years before a similar finding of 
total disability by SSA.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that she is entitled to an earlier 
effective date of July 7, 1981, for a 100 percent evaluation 
for her service-connected bipolar disorder because that was 
the date that she became totally disabled in terms of 
occupational and social impairment due to her service-
connected bipolar disorder.  She has contended that a 
hospitalization report dated on July 7, 1981, constituted an 
informal claim for an increased rating for service-connected 
bipolar disorder; consequently, she contends that the proper 
effective date for a 100 percent evaluation for her service-
connected bipolar disorder is July 7, 1981.  She also has 
contended that, but for CUE in a October 2003 rating 
decision, the proper effective date for a 100 percent 
evaluation for her service-connected bipolar disorder should 
be July 7, 1981.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran originally filed her claim for service connection 
for bipolar disorder at her service separation in February 
1977.  In a rating decision dated in March 1977, the RO 
granted the veteran's claim for service connection for 
bipolar disorder (which it characterized as a nervous 
condition) and assigned a 10 percent evaluation effective 
February 23, 1977 (the day after the date of her discharge 
from active service).  This decision was issued to the 
veteran on April 5, 1977.

The veteran was hospitalized at a VA Medical Center from 
July 4, 1981, to July 17, 1981, for treatment of her service-
connected bipolar disorder.  She was admitted for recent 
episodes of depression and mania and complaints of being 
depressed, feeling tired, and having a poor appetite.  She 
also complained of "feeling high" and periods of 
sleeplessness.  After her medication was changed, she 
remained stable "without any complaints of highs or lows."  
The VA examiner stated that the veteran could resume her pre-
hospital activities immediately.  The diagnosis was bipolar 
affective disorder "i.e., manic depressive."

The next correspondence from the veteran occurred when she 
submitted a signed VA Form 21-4138 that was dated on 
August 12, 1981, and date-stamped as received at the RO on 
August 14, 1981.  She requested that her service-connected 
bipolar disorder be reevaluated.  She also advised the RO 
that she had been hospitalized recently at a VA Medical 
Center.

The veteran was hospitalized at a VA Medical Center from 
August 6, 1981, to August 19, 1981, for treatment of her 
service-connected bipolar disorder after returning from 
vacation and experiencing a crying spell and insomnia for 
2 nights.  The VA examiner stated that the veteran's 
depression was mild and she was stable.  This examiner also 
stated that the veteran was "well stabilized and can be 
discharged."  The diagnosis was bipolar affective disorder.

On VA examination in August 1982, the veteran complained that 
she was "not very ambitious," lethargic, and "slowed down 
in her thinking."  The VA examiner concluded that the 
veteran's current medication was controlling her 
symptomatology.  "She is neither depressed nor manic."  The 
veteran also had good judgment and insight in to her 
condition.  She had little difficulty with abstract thinking.  
The VA examiner stated, "Apparently [the veteran's] illness 
does not interfere with her schooling and she has not tried 
to go to work nor does it interfere with her ability to 
socialize."  The diagnosis was manic depressive illness in 
remission due to medication.

In a rating decision dated on October 7, 1982, and issued to 
the veteran on November 9, 1982, the RO denied the veteran's 
claim for an increased rating for service-connected bipolar 
disorder.  In this decision, the RO noted that it had 
reviewed the veteran's VA hospitalization records and the 
July 1982 VA examination report.

The next correspondence from the veteran occurred when she 
submitted a signed VA Form 21-4138 that was dated on 
December 26, 1985, and date-stamped as received at the RO 
that same day.  The veteran requested an increased rating for 
her service-connected bipolar disorder and advised the RO 
where to obtain recent private hospitalization records.  

As noted above, in an October 2003 rating decision, the RO 
assigned an effective date of December 16, 1985, for the 
100 percent evaluation for the veteran's service-connected 
bipolar disorder.  In this decision, the RO concluded that 
there was CUE in an earlier rating decision issued in May 
1987 because VA had failed to conduct an examination at that 
time in order to determine the veteran's disability from her 
service-connected bipolar disorder.  The RO also noted that 
the veteran had experienced a continuous cycle of 
hospitalizations beginning in 1986 during which was she was 
found to be totally disabled.  The RO assigned an earlier 
effective date of December 16, 1985, for a 100 percent 
evaluation for service-connected bipolar disorder because 
that was the date of the claim adjudicated in the May 1987 
rating decision.  This decision was issued in November 12, 
2003.

The next correspondence from the veteran occurred when her 
former claims agent submitted a VA Form 119 that was date-
stamped as received at the RO on March 25, 2004, in which he 
contended that the veteran "developed a mental disorder in 
service that became severe enough for her to be release[d] 
from service."  He requested a 50 percent evaluation for the 
veteran's service-connected bipolar disorder effective 
February 22, 1977 (the date of the veteran's discharge from 
active service) and a 100 percent evaluation effective April 
1977.  

In a rating decision dated in September 2004 and issued in 
October 2004, the RO denied the earlier effective date claim 
for a 100 percent evaluation for service-connected bipolar 
disorder.

The next correspondence from the veteran occurred when her 
former claims agent submitted a signed VA Form 21-4138 dated 
on December 13, 2004, and date-stamped as received at the RO 
on that same date.  He contended that the veteran was 
entitled to an earlier effective date because she was 
hospitalized "constantly after discharge."  

The RO decision in October 2003 was not appealed.  This 
decision is final absent a showing of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105.  

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

Initially, the Board observes that the March 2004 VA Form 119 
submitted by the veteran's former claims agent was not a 
model of clarity with respect to whether the veteran sought 
to revise or reverse, on the basis of CUE, a prior final 
rating decision or instead sought to reopen a prior final 
rating decision merely by filing an earlier effective date 
claim.  In March 2004, the veteran sought a 50 percent 
evaluation for service-connected bipolar disorder effective 
February 22, 1977 and a 100 percent evaluation effective 
April 1977.  This appears to be an attempt to vitiate the 
finality of several prior rating decisions, including a 
rating decision dated on February 6, 1991, and issued on 
February 20, 1991, which assigned a 50 percent rating for 
service-connected bipolar disorder effective April 16, 1990; 
a rating decision dated on July 2, 2001, and issued on 
July 23, 2001, which assigned a 70 percent rating for 
service-connected bipolar disorder effective September 14, 
2000; and a rating decision dated on September 18, 2002, and 
issued on October 11, 2002, which assigned a 100 percent 
evaluation for service-connected bipolar disorder effective 
March 19, 1998.  The veteran also did not express 
disagreement with the September 2004 rating decision within 
one year of the date that decision was issued; thus, this 
decision also became final.  Thus, it appears that the March 
2004 VA Form 119 is an attempt to reopen the September 2002 
rating decision as well.

The Board notes that the Veterans Court has held that failure 
to timely appeal an original rating providing an effective 
date of an award renders the decision final as VA statutes 
and regulations do not provide for a "freestanding claim" 
for an earlier effective date to be raised at any time in the 
future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To 
the extent that the veteran seeks to vitiate the finality of 
the prior rating decisions issued in February 1991, June 
2001, October 2002, and September 2004 merely by filing an 
earlier effective date claim, the Board finds that the 
controlling precedent in Rudd requires a dismissal of the 
claim for an earlier effective date as a matter of law.  Id.  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law).

Having dismissed the veteran's attempt to vitiate the 
finality of the prior final rating decisions issued in 
February 1991, June 2001, October 2002, and September 2004 
merely by filing an earlier effective date claim, the Board 
turns to the veteran's claim of CUE in the October 2003 
rating decision which assigned an effective date of 
December 16, 1985, for the 100 percent evaluation for 
service-connected bipolar disorder.  Although, as noted 
above, the veteran's March 2004 CUE claim is not a model of 
clarity, it appears that she is claiming that, but for CUE in 
the October 2003 rating decision, she is entitled to an 
earlier effective date for the 100 percent evaluation for 
service-connected bipolar disorder.  As explained in more 
detail below, the October 2003 rating decision was supported 
by the evidence on file at the time and the applicable law 
and regulations.  This decision was not undebatably 
erroneous.  Accordingly, there is no CUE in this decision.

The evidence of record in October 2003 showed that, prior to 
December 16, 1985, the veteran's service-connected bipolar 
disorder was, at most, minimally disabling.  A July 1981 VA 
hospitalization showed that the veteran was stable after her 
medication was changed.  An August 1981 VA hospitalization 
showed only mild depression; although the veteran complained 
of a crying spell and insomnia for 2 nights, she was 
considered stable by the VA examiner.  An August 1982 VA 
examination showed that her symptoms were controlled by 
medication.  The VA examiner's diagnosis was manic depressive 
illness in remission due to medication.  As noted above, the 
RO considered all of this evidence when it denied her 
increased rating claim for bipolar disorder in an unappealed 
October 1982 rating decision.  Further, a review of the 
claims file shows that there was no communication concerning 
this claim from the veteran or her representative between 
November 9, 1982, the date that the October 1982 rating 
decision was issued to the veteran, and December 16, 1985, 
the date that VA found her service-connected bipolar disorder 
totally disabling.  Further, the veteran has not alleged that 
the October 1982 rating decision was clearly and unmistakably 
erroneous.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than December 16, 1985, for a 
100 percent evaluation for service-connected bipolar 
disorder.  The law and regulations on effective dates of 
awards of disability compensation are clear.  The effective 
date of a claim for an increased rating is the date that 
entitlement arose or the date that the claim was received by 
VA, whichever is the later date (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, December 16, 
1985, is the proper effective date for the 100 percent 
evaluation for service-connected bipolar disorder.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date than December 16, 
1985, for a 100 percent evaluation for service-connected 
bipolar disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


